UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1477


JAMES BUECHLER,

                Plaintiff – Appellant,

          v.

YOUR WINE & SPIRIT SHOPPE, INC., d/b/a Your Wine & Spirit
Shoppe,

                Defendant – Appellee,

          and

DOES 1-10, inclusive,

                      Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-03280-JKB)


Submitted:   September 19, 2012           Decided:   October 2, 2012


Before WILKINSON, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. David Hoskins, THE LAW OFFICE OF E. DAVID HOSKINS, LLC,
Baltimore, Maryland, for Appellant. Douglas C. Meister, MEYERS,
RODBELL & ROSENBAUM, P.A., Riverdale, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              James    Buechler   appeals      the   district   court’s     orders

granting summary judgment in favor of the Appellee on Buechler’s

claims alleging a violation of the Electronic Fund Transfer Act

and denying reconsideration.             We have reviewed the record and

find no reversible error.          Accordingly, we affirm the district

court’s   orders.        We   dispense    with   oral     argument    because    the

facts   and    legal    contentions      are   adequately    presented      in   the

materials     before    the   court   and      argument    would     not   aid   the

decisional process.



                                                                           AFFIRMED




                                          3